Case 8:20-cr-00084-SDM-SPF Document56-1—Filed-02/17/21 Page 1 of 14 PagelD 549

Orrice O] | az Stats Arrorney, Tents Jupic ~ Circuit

State Attorney Jerry Hill
BLO Lokeland Branch Office
2 930 East Parker Street, Suite 238
Lakeland, Florida 33801 + (863) 802-6240

 

Winter Haven Branch Office
3425 Lake Alfred Road 9, Gill Jones Plaza

Polk, Highlands, and Hardee Counties
Winter Haven, Florida 33881 + (863) 401-2477

Main Office
255 North Broadway Avenue, 2nd Floor
Drawer SA, P.O. Box 9000
Bartow, Florida 33831-9000 + (863) 334-4800
www.seol0.com

 

 

CLERK’S OFFICE, RECORDS

TO:
FROM: Chery! Stortnf 863) 534-4867 State Attomey’s Office
DATE: 11/16/2015
RE: STATE OF FLORIDA V. ADAM LEE HOLLIS
53-2000-CF-001594-A000-XX

TASA: ASHLEY ERIEGER,
HRT SHR oa I oe A Se 2 a co a AO CR Ra EH da a A AE HO BR BOR BA ae ee

PLEASE SEND CERTYFIED COPIES OF THE INFORMATION, JUDGMENT AND
SENTENCE, LEGIBLE FINGERPRINTS AND A CERTIFICATE OF NO POST
CONVICTION RELIEF ON THE FOLLOWING CASE(S):

CF00-001594
WE WILL NEED THIS BY: 11/17/2015 AM
PLEASE RETURN A COPY OF THIS REQUEST WITH THE DOCUMENTS REQUESTED

THANKS FOR YOUR HELP!

ET Hd 91 Aan sigy

DISC-00229
«

Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 2 of 14 PagelD 550

IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
IN AND FOR POLK COUNTY, STATE OF FLORIDA

STATE OF FLORIDA CASE # : CF00-01594A-KX

VS.

ADAM L. HOLLIS, WM, 1266/78, SSS

AMENDED
INFORMATION FOR:

1) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
2) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
3) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
4) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
5) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
6) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
7) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
8) PROMOTING A SEXUAL PERFORMANCE BY A CHILD

In the Name and by Authority of the State of Florida:

JERRY HILL, State Attorney for the Tenth Judicial Circuit, Polk County, Florida, by and through his
undersigned Assistant State Attorney, charges that ADAM L. HOLLIS on February 17, 2000, in the County of
Polk and State of Florida, did promote a sexual performance by a child when knowing the character and content
thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or circulate or offer or
agree to do the same, any performance, to wit, any photograph or other visual representation exhibited before an
audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit 1, contrary to
Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 2: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on February 22,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit”
2, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 3: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on February 25,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
3, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

 

DISC-00231
Case 8:20-cr-00084-SDM-SPF... Document 56-1. Filed 02/17/21 Page 3 of 14 PagelD 551

1
.
. , .
8 ‘ .
.

COUNT 4: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on February 26,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
4, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 5: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on March 1,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
5, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 6: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on March 4,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
6, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 7: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on March 6,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
7, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6)

COUNT 8: Informant aforesaid, under oath, further information makes that ADAM L. HOLLIS on March 7,
2000, in the County of Polk and State of Florida, did promote a sexual performance by a child when knowing
the character and content thereof in that he promoted, to-wit, did give, provide, transfer, transmute, distribute or
circulate or offer or agree to do the same, any performance, to wit, any photograph or other visual representation
exhibited before an audience, which includes sexual conduct by a child less than 18 years of age, to-wit, exhibit
8, contrary to Florida Statute 827.071(3). (2 DEG FEL) (LEVEL 6) .

BRADFORD I COPLEY
FL. BAR NO. 0437662
Assistant State Attorney
Polk County, Florida

“eka

we
ce giO8 CO ee
SiAOt Oe
curs

DISC-00232
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 4 of 14 PageID 552

STATE OF FLORIDA
COUNTY OF POLK

Appeared before me, BRADFORD H. COPLEY, Assistant State Attomey for Polk County, Florida,
personally known to me, who, being first duly sworn, says that the allegations as set forth in the foregoing
information are based upon facts that have been sworn to as true, and which, if true, would constitute the
offense therein charged, that this prosecution is instituted in good faith, and certifies that testimony under oath
has been received from the material witness or witnesses for the offense.

    

Assistant Stfte Attomey

Swom to and subscribed to before me this Day of AP 000,

<

" Official Notary Seat'’

SHEILA D. TINDLE NOTARY PUBLIC, State of Florida
Notary Public, State of Florida
My Commission Expires Sept. 25, 2001
Commission No. CC67740}

CO-DEFENDANT(S):

 

DISC-00233
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 5 of 14 PagelD 553

‘8
x . i
é
1 ,
.

IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT

IN AND FOR POLK COUNTY, FLORIDA

STATE OF FLORIDA CASE # : CF00-01594A-XX

VS.

ADAM L. HOLLIS, W/M, 12/88/78, s@=B0=z5Ra7

The Office of the State Attorney has dealt with the charges listed in the complaint affidavit as follows:

 

CHARGES ON AFFIDAVIT CHARGES FILED
1. 1-8)changing the charge 1-8) PROMOTING A SEXUAL PERFORMANCE BY A CHILD
9-40)to be Nesiieied at a later date

2 Nolle <rosse

3.

4.

5.

6.

Ly

8.

9.
CO-DEFENDANT(S):
Issue: Capias Summons

Lh
Dated this 30°" _ day of } ia 7, 2000.
JERRY HILL
STATE ATTORNEY
Original: Clerk Assistant State Attorney
CC: Polk County Jail, Classification Officer Bar #: 0437662
FILE COUNTY OF POLK

- WDA
STATE OF FLORIDA, HOU ae
i ity that the foregalre
This is to cestily ms .

{ the di yment 96) of
wikapsa eri rm.
oh eS fat
“

          
 

 

DISC-00234
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 6 of 14 PagelD 554

 

PROBATION VIOLATOR

STATE OF FLORIDA
vs.
ADAM LEE HOLLIS

THE DEFENDANT ADAM LEE HOLLIS

JUDGMENT

IN rae BRcurr COURT, 10TH JUDICIAL
CIRCUIT, IN AND FOR POLK COUNTY,
FLORIDA

DIVISION: 4

CASE NUMBER: CF00-01594A-XX

D.C. NUMBER: 11414

OBTS NUMBER: 3020012992

BEING PERSONALLY BEFORE THIS COURT REPRESENTED BY JEFFREY PEARLMAN, APD
HIS ATTORNEY OF RECORD, AND THE STATE REPRESENTED BY BRADFORD COPLEY

ASSISTANT STATE'S ATTORNEY, AND HAVING

ENTERED A PLEA OF NOLO CONTENDERE TO THE FOLLOWING CRIME(S) ;

COUNT CRIME

001 DIRECT PROMOTE SEXUAL PERFORMANCE B

OFFENSE
STATUTE DEGREE
NUMBER (S) OF CRIME
827.071 F2

FILED AND RECORDED

BOOKASY _ PAGER Ze

DEC 15 2000
RICHARD M. WEISS, CLERK
BY

eT Arrears,

J AND NO CAUSE BEING SHOWN WHY THE DEFENDANT SHOULD NOT BE ADJUDICATED
GUILTY, IT IS ORDERED THAT THE DEFENDANT IS HEREBY ADJUDICATED GUILTY OF THE

ABOVE CRIME(S).

AND PURSUANT TO SECTION 943.325, FLORIDA STATUTES, HAVING BEEN CONVICTED
OF ATTEMPTS OR OFFENSES RELATING TO SEXUAL BATTERY (CH.794) OR LEWD AND
LASCIVIOUS CONDUCT (CH. 800); INDECENT EXPOSURE, 782.04-MURDER,
784.045~AGGRAVATED BATTERY, 812.133-CARJACKING, OR 812.135-HOME INVASION
ROBBERY, THE DEFENDANT SHALL BE REQUIRED TO SUBMIT BLOOD SPECIMENS.

AND GOOD CAUSE BEING SHOWN; IT IS ORDERED THAT ADJUDICATION OF GUILT BE

WITHHELD. (TO BE CHECKED ONLY IF DEFENDANT IS FINGERPRINTED)

PAGE / OF

REVISED 03/99

ast TBE

: 4 Li
atintt, TSH on
aERTieich TTERFIELD at
St net { ane cl acuit cout
CLER!

DISC-00235
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 7 of 14 PagelD 555

    

DEFENDANT SAM LEE HOLLIS

CASE NUMBER _CF00-01594A~Xx

THE DEFENDANT IS HEREBY ORDERED TO PAY THE FOLLOWING IF CHECKED:

X_. TWO-HUNDRED DOLLARS ($200) PURSUANT TO FS. 938.05 (LOCAL GOVERNMENT
CRIMINAL JUSTICE TRUST FUND) LIEN FILED

X__ FIFTY DOLLARS ($50.00) PURSUANT TOFS. 938.03 (CRIMES COMPENSATION TRUST FUND)
X__ THREE DOLLARS ($3.00) PURSUANT TO FS. 938.01 (CRIMINAL JUSTICE STANDARDS AND

 

CHARGES/COSTS

 

 

 

 

 

TRAINING TRUST)

X_. TWO DOLLARS ($2.00) PURSUANT TO F.S. 938.15 (CRIMINAL JUSTICE EDUCATION FOR
LOCAL GOVERNMENT)

X__ THREE DOLLARS ($3.00) PURSUANT TO FS. 938.17 (JUVENILE JUSTICE ASSESSMENT
CENTER)

X__ THREE DOLLARS ($3.00) PURSUANT TOFS. 938.19 (TEEN COURT)

ONE HUNDRED THIRTY FIVE DOLLARS ($135.00) PURSUANT TO F.S. 938.07 (MANDATORY
IN DUI CASES)

X § 400.00 PURSUANT TOFS. 939.27 (PROSECUTION/INVESTIGATIVE COSTS) t© PCSO
within 5 years.
x $300.00 PURSUANT TOFS. 27.56 (PUBLIC DEFENDER FEES) Xxx LIEN FILED

 

 

 

X_ CHECKONE: $124.50 (ADJUDICATED GUILTY) ERK
$239.00 (ADJUDICATION WITHHELD)
PURSUANT TO F.S. 939.18 (COURT IMPROVEMENT FUND - DISCRETIONARY)

x A FINE OF $ 90.00 PURSUANT TO FS. 775.083 PLUS $__5.00__ (5% SURCHARGE
PURSUANT TO F.S. 938.04) PLUS TWENTY DOLLARS ($20.00) PURSUANT TO F.S. 938.06:
TOTALING $ 114.50 (CHECK IF ADJUDICATED)

 

 

 

OTHER

 

 

THE COURT HEREBY STAYS AND WITHHOLDS THE IMPOSITION OF SENTENCE AS TO
COUNT(S) AND PLACES THE DEFENDANT ON PROBATION FOR A
PERIOD OF UNDER THE SUPERVISION OF THE DEPARTMENT OF
CORRECTIONS. (CONDITIONS OF PROBATION SET FORTH IN SEPARATE ORDER)

THE COURT HEREBY DEFERS IMPOSITION OF SENTENCE UNTIL

 

 

. (DATE)
FILED AND RECORDED EE  ooTEVEN SELPH
BooK254 pace O77 COSTS W/O DRUGS
DEC 15 2000

RICHARD M, WEISS, CLERK
BY

 

DISC-00236
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 8 of 14 PagelD 556

umber CF00-01594A-Xx
Phot pts

FINGERPRINTS OF DEFENDANT oo54) security no S@emnendpas

   

 

 

1. R. Thumb. “ae Re

 

 

 

 

 

 

 

 

 

 

 

 

Fingerprints taken by:

Dyk Bore Syn an aly

Name and Title

DONE AND ORDERED in Open Court at BARTOW, POLK County, Florida, this

 

 

DECEMBER
is day of A.D., ANNO. I HEREBY
CERTIFY that the above and foregoing fingerprints are the fingerprints of the
Defendant, _ ADAM LEE HOLLIS , and that they were placed

 

thereon by said Defendant in my presence in Open Court this date.

FILED AND RECORDED

Book AS pace_5 76

DEC 15 2000
RICHARD M. WEISS, CLERK
BY

 

 

 

OF a CIRCUIT COURT

  

fy C2
OS eA

DISc-00237
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 9 of 14 PagelD 557

"In The Circuit Court Tenth Judicial cine
In and For Polk County, Florida

Se fis , ome OS -/SIEKX

Division:

Defen
Monetary Obligations Order_( Non DUY/BUL
(Costs are assessed by case}

 

4008

The above named defendant is hereby ordered to pay the following sums , as checked:
a “Mandatory Costs. (Select: one}

    

 

  

 

 

 

 

   

 

 

Cl] ¢$ 373.00 Felony F.S. § § 938.611), 938.03, 938.05, 938.15, 775.083(2), 939. 185(1\ a), 938. 19 & Polk C.0, 05-046
oO $ 193.00 Misdemeanor _F.S. § § 938.01(1), 938.03, 938.05, 938.15, 775.083(2), 939.185(1)(a), 938.19 & Polk C.0, 05-046 ~ nN
@>
“Additional Mandatory Costs (Select all that apply) ses v-

C1 $ 15.00 Involved Drugs or Alcohol (applies to Misdemeanors only) § 938.13 & Polk C.0, 90-05, 98-64

Cl $ ~~ 40.00 Indigency Application Fee/Public Defender § 27.52(2)(a)

C) $ 15.00 Surcharge on Criminal Traffic Charges (Court Facilities Fund) § 318.18(13\a)

O §$ 201.00 Domestic Violence Surcharge § 938.08

C] $= 151.00 Rape Crisis Program Trost Fund § 938.085

CJ] $= 101.00 Child Advocacy Trust Fund (Crimes against minors) § 938.10 (1)

CO) $ 250.00 Wildlife Fee § 372.7015

O $s 3.00 Radio System Trust Fund (Chapter 316 Felonies) § 318.1817)
pyliguiegs “hen - Fines: (Seléct.all that apply — Enter Amount} x an

Cl s Fine & 5% oe F.S. § § 775.083(1), 893.13, 893.135, 938.04, 828.12

Os Fine & 5% surcharge (Crimes involving death or injury - not to exceed $10,000) § § 775.0835(1), 938.04

Cl ¢$ 20.00 | Crime Stoppers Trust Fund (only if fine imposed) § 938.06

CT] $ 500.00 Mandatory Civil Penalty for Violation of § 796.07(2}(f) § 796.07(6)

 

 

 
   

Drug Related Offense FS. § 938.25

OSs Alcohol and Drug Abuse (up to amount of fine) BOOK PAGE § § 938.21, 938.23

$ iE Y ) « Public Defender/ Court Appointed Attomey Fee 0 emer § 938.29
CO] $s Cost of Extradition to PCSO OCT 03 § 938.27
os Investigation Costs to C193 2007 § 938.27

Os Other (explain) RICHARD M. WEISS. CLERK

TOTAL: $ }é x ). BY

_._ Restitution (Select one}.

 

 

 

     

No restitution ordered.
Restitution Ordered. To be paid in accordance with separate Restitution Order.
Jurisdiction is reserved to determine restitution upon motion of the State.

 

—— ———— OG costs, and fess ER aE
You stall pay $i. Soaonth of Supervision within 90 days per FS948.03(1}(o) and Admin. Order TEE. 1 First Sep

You shall pay $2.00/month of Supervision per FS948.09(1}(a) (training and equip.).

The Court reserves jurisdiction to award costs of incarceration per F§960.291, et. seq.

You shall pay $30.00/month Cost of Supervision.

You shall pay $30.00/month Cost of RF Electronic Monitoring or $50.00/month cost of GPS Monitoring, if applicable.

Unless payment is ordered as a condition of probation, it is further ordered that Judgment is hereby entered in favor of the State of Florida, and/or Clerk of Court,
and victim(s) for the sum of the above amounts, together wit interest at the lawful rate, for which let execution issue. (§ § 55.10, 960.295, Fla. Stat.) This

judgment shall supersede any previous judgment that may 3. entered against the defpndant in the abo: efere ed case only.
DONE AND ORDERED in Potk County, Florida, this a of { ( 2 7

pe

@) Ooo

x

x

Rw

  
 

 

ce: State Attorney

 

Counsel Nt LAS ‘ ig as a
_—Pohuion & Parole (if applicable) ca Se eReL2 y HoridaciStteney Section utherized
siReN N- RC
10th Cisvait Cost Form 07/2007 Sek oF we "
C:COSt 1010-07 Eva rAGE OF Lave

DISC-00238
Case 8:20-cr-00084-SDM-SPF Document 56-1 . Filed 02/17/21 Page 10 of 14 PagelD 558

gs .§- @

ADAM LEE HOLLIS :
CASE NUMBER: CFO0-01594A~-XX  OBTS NUMBER: 3020012992

THE DEFENDANT, BEING PERSONALLY BEFORE THIS COURT, ACCOMPANIED BY HIS
ATTORNEY, APD WILLIAM J TWYFORD AND HAVING BEEN ADJUDICATED GUILTY HEREIN,
AND THE COURT HAVING GIVEN THE DEFENDANT AN OPPORTUNITY TO BE HEARD AND TO OFFER
MATTERS IN MITIGATION OF SENTENCE, AND TO SHOW CAUSE WHY HE SHOULD NOT BE
SENTENCED AS PROVIDED BY LAW, AND NO CAUSE BEING SHOWN,

(CHECK ONE IF APPLICABLE) o
ct
SENTENCE (AS TO COUNT 001) Sf
~~ ented

AND THE COURT HAVING ON DEFERRED IMPOSITION OF

SENTENCE UNTIL THIS DATE.

™“~ an
AND THE COURT HAVING PREVIOUSLY ENTERED A JUDGEMENT IN THIS CASE wo
ON NOW RESENTENCES THE DEFENDANT. rm <>
oS

_ xk AND THE COURT HAVING PLACED THE DEFENDANT ON PROBATION/COMMUNITY
CONTROL AND HAVING SUBSEQUENTLY REVOKED THE DEFENDANT'S PROBATION/

COMMUNITY CONTROL.
IT IS THE SENTENCE OF THE COURT THAT:

THE DEFENDANT PAY A FINE OF § PURSUANT TO F.S. 775.083,
FLORIDA STATUTES, PLUS $ AS THE 5% SURCHARGE REQUIRED BY

F.S. 960.25, FLORIDA STATUTES.

x THE DEFENDANT IS HEREBY COMMITTED TO THE CUSTODY OF THE DEPARTMENT OF
CORRECTIONS.

THE DEFENDANT IS HEREBY COMMITTED TO THE CUSTODY
OF THE SHERIFF OF POLK COUNTY,FLORIDA.

THE DEFENDANT IS SENTENCED AS A YOUTHFUL OFFENDER IN ACCORDANCE WITH
SECTION 958.04, FLORIDA STATUTES.

TO BE IMPRISONED (CHECK ONE; UNMARKED SECTIONS ARE INAPPLICABLE) :
FOR A TERM OF NATURAL LIFE.

__X FOR A TERM OF 66 MONTHS

SAID SENTENCE SUSPENDED FOR A PERIOD OF SUBJECT TO
CONDITIONS SET FORTH IN THIS ORDER.

IF "SPLIT" SENTENCE COMPLETE THE APPROPRIATE PARAGRAPH

FOLLOWED BY A PERIOD OF ON
PROBATION/COMMUNITY CONTROL UNDER THE SUPERVISION OF THE DEPARTMENT OF CORRECTIONS
ACCORDING TO THE TERMS AND CONDITIONS OF SUPERVISION SET FORTH IN A SEPARATE

ORDER ENTERED HEREIN,
FILED AND RECORDED

BOOK______ PAGE______
OCT 03 2007

RICHARD M WEISS, CLERK
PAGE
SY

REVISED 04/04 pe on oe

 

DISC-00239
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 11 of 14 PagelD 559

*

IT IS FURTHER ORDERED THAT THE DEFENDANT BE ALLOWED

eo a
* a

ADAM LEE HOLLIS

CASE NUMBER: CFO0-01594A-XX

OBTS NUMBER: 3020012992

DAYS TIME SERVED.

BETWEEN DATE OF ARREST AS A VIOLATOR FOLLOWING RELEASE FROM PRISON TO THE

DATE OF RESENTENCING.

THE DEPARTMENT OF CORRECTIONS SHALL APPLY ORIGINAL

JAIL TIME CREDIT AND SHALL COMPUTE AND APPLY CREDIT FOR TIME SERVED ON
(OFFENSES COMMITTED BETWEEN OCTOBER 1,

CASE/COUNT

 

1989, AND DECEMBER 31, 1993)

THE COURT DEEMS THE UNFORFEITED GAIN TIME PREVIOUSLY AWARDED ON THE ABOVE S
S
~*~

CASE/COUNT FORFEITED UNDER SECTION 948.06(6).

|8eo

THE COURT ALLOWS UNFORFEITED GAIN TIME PREVIOUSLY AWARDED ON THE ABOVE

CASE/COUNT.

CORRECTIONS UNDER SECTION 944.28(1)).

IT IS FURTHER ORDERED THAT THE DEFENDANT BE ALLOWED 455

(GAIN TIME MAY BE SUBJECT TO FORFEITURE BY THE DEPARTMENT OF

ao
=»
Go
DAYS TIME SERVED !

loc]

BETWEEN DATE OF ARREST AS A VIOLATOR FOLLOWING RELEASE FROM PRISON TO THE

DATE OF RESENTENCING.

THE DEPARTMENT OF CORRECTIONS SHALL APPLY ORIGINAL

JAIL TIME CREDIT AND SHALL COMPUTE AND APPLY CREDIT FOR TIME SERVED ONLY
PURSUANT TO SECTION 921.0017, FLORIDA STATUTES, ON CASE/COUNT .

(OFFENSES COMMITTED ON OR AFTER JANUARY 1, 1994)

CONSECUTIVE/CONCURRENT AS TO OTHER COUNTS

IT IS FURTHER ORDERED THAT THE SENTENCE IMPOSED FOR THIS COUNT SHALL RUN (CHECK ONE)
CONSECUTIVE TO CONCURRENT WITH THE SENTENCE SET FORTH IN COUNT

 

OF

THIS CASE.

CONSECUTIVE/CONCURRENT AS TO OTHER CONVICTIONS

IT IS FURTHER ORDERED THAT THE COMPOSITE TERM OF ALL SENTENCES
IMPOSED FOR THE COUNTS SPECIFIED IN THIS ORDER SHALL RUN (CHECK ONE)

REVISED 04/04

CONSECUTIVE TO

CONCURRENT WITH (CHECK ONE) THE FOLLOWING:

ANY ACTIVE SENTENCE BEING SERVED.

SPECIFIC SENTENCES

ATION ON LAST PASE

TERFIELD

cERTIFIC
7 COURT

“racy Mi. BUT
fewk OF THE CIRCUI

PAGE & OF 7

FILED AND RECORDED

BOOK_ «sO PAGE

OcT 03 2007
RICHARD M. WEISS, CLERK
By

DISC-00240
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 12 of 14 PagelD 560
s . ¢

Defendant’s Name: ADAM LEE HOLLIS

 

 

oo

m GW

Case Number: CF 00-01594A-xx Ss @
= ~e

= oD

O POLK COUNTY JAIL (NO PROBATION) Xxxkk FLORIDA STATE PRISON 2S
“oN

In the event the above sentence is to the Department of Corrections, the Sheriff of Polk County, Florida,
is hereby ordered and directed to deliver the defendant to the Department of Corrections, at the facility
designated by the Department, together with a copy of this judgment and sentence and any other
documents specified by Florida Statutes.

The defendant in open Court was advised of his/her right to appeal this sentence by filing a notice of
appeal within thirty (30) days from this date, with the Clerk of this Court, and the defendant’s right to
the assistance of counsel in taking said appeal, at the expense of the State, upon showing of indigence.

In imposing the above sentence, the Court further recommends/orders:

ALL MONIES DUE IMPOSED AS LIENS.

 

COS WAIVED.

 

NTY OF POLK
STATE OF FLORIOA,COUNTY OF FOLK
SST My, This is to certity that the foregone ©
FOr MS Tee 4 ang corres! ee, . Wope se eye
ot os, o. porte ot epe fe

i

4

  
    
    

Cancial Seo! 0a
acho

   

 

 

DONE AND ORDERED, IN OPEN COURT, AT BARTOW, POLK COUNTY, FLORIDA.

OCTOBER 3, 2007 (EP=

DATE CIRCUIT 4E20ENTY JUDGE
RANDALL G. MCDONALD

t a copy of this order
! cart tarnished to the State FILED AND RECORDED
Attorney and the eh ee od BOOK. PAGE

oO
this_//__ day of Cog” £007. 7 OCT 03 2007
RICHARD M. WEISS, Clerk of Courts Page 7 of Pages Revised 5/9/06
oy ala. Hanan RICHARD M. WEISS, CLERK
Deputy Clerk By

DISc-00241
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 13 of 14 PagelD 561

weed @
@ . *

RECEIVED
U.S. ATTORNEY'S are:

DEC 03 2015

MIDDLE DISTRICT ui -
TAMPA

C26 HY C2 AON SIOZ

4LOY AAMSOLLY ALVIS
Q3AI3903a

_ ~ a . prsc-0024
Case 8:20-cr-00084-SDM-SPF Document 56-1 Filed 02/17/21 Page 14 of 14-PagelD 562

Drawer CC-18

Post Office Box 9000
Stacy M. Butterfield Bartow, FL. 33831-9000
Clerk of the Circuit Court and County Comptroller (863)534-4401 Phone
Polk County, Florida (863)534-4416 Fax

 

www.polkcountyclerk.net

 

RECORDS CENTER

Certificate of the Clerk of Circuit Court

11/20/2015

I, Stacy M. Butterfield, Clerk of the Circuit Court in and for Polk County, Florida, do hereby
certify that a thorough search of the records of this office has been made of the Defendant,
ADAM LEE HOLLIS, No record of Post Conviction Relief was found in the following case(s)
§53-2000C F-001594-AOXX-XX. ****

Stacy M. Butterfield
Clerk of the Circuit Court

 

(Clerk’s Seal)

 

The Mission of the Office of Clerk of the Circuit Court is to function as a team dedicated to our customers by
preparing and maintaining accurate records, furnishing assistance in an understanding and compassionate manner, and
providing services with competence, professionalism, and courtesy in compliance with laws, rules and regulations.

DISC-00230
